Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 1 of 12




                   EXHIBIT A
 Stop the Spread of Germs
           Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 2 of 12




Help prevent the spread of respiratory diseases like COVID-19.


              6 ft
          Stay at least 6 feet                 Cover your cough or sneeze with a
        (about 2 arms’ length)                 tissue, then throw the tissue in the
          from other people.                       trash and wash your hands.




  When in public, wear a                                       Clean and disinfect
                                Do not touch your 
 cloth face covering over                                      frequently touched
                              eyes, nose, and mouth.
  your nose and mouth.                                        objects and surfaces.




    Stay home when you are sick,               Wash your hands often with soap
     except to get medical care.               and water for at least 20 seconds.



                                                              cdc.gov/coronavirus
                                                                              316917-A May 13, 2020 11:00 AM
              Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 3 of 12

  Detenga la propagación de gérmenes
Ayude a prevenir la transmisión de enfermedades respiratorias como el COVID-19.



                  6 ft
         Mantenga al menos 6 pies                   Cúbrase con un pañuelo desechable la
     (aproximadamente la longitud de              nariz y la boca al toser o estornudar, luego
  2 brazos) de distancia de otras personas.        bótelo en la basura y lávese las manos.




Cuando esté en un lugar público,                                    Limpie y desinfecte los
                                    Evite tocarse los ojos,
 use una cubierta de tela para la                                  objetos y superficies que
   cara sobre su nariz y boca.        la nariz y la boca.
                                                                   se tocan con frecuencia.




  Quédese en casa cuando esté enfermo,              Lávese las manos frecuentemente con
  excepto para recibir atención médica.            agua y jabón por al menos 20 segundos.



                                                                cdc.gov/coronavirus-es
                                                                                MP316917-A 13 de mayo, 2020 11:00 a.m.
                       Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 4 of 12

 Social Distancing
 Social distancing means that you should avoid close contact with healthy people. If you are
 sick, you can help stop the spread of disease by social distancing. If you are healthy, you can help
 prevent yourself from getting sick. Social distancing is recommended if Coronavirus Disease
 2019 (COVID-19) is spreading in your community. Local news media and your public health
 department will announce when the disease is spreading locally.




                       6 ft              Stay about 6 feet, about two arm
                                         lengths, away from other people.

                                          » Avoid hugging and handshakes
                                            during this time.




                        Avoid big crowds when you can.

                        » Sometimes this won’t be possible.
                        » If you need to be in a line or a group
                          of people, try to keep about 6 feet of
                          distance from them.




                                                                     Find ways to maintain important
                                                                     connections with friends and
                                                                     family members even while
                                                                     staying physically apart




                                                                   cdc.gov/coronavirus
CS316248B 04/07/2020
Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 5 of 12




                   EXHIBIT B
          Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 6 of 12


Detainee Face Mask Usage

“The Center for Disease Control recommends wearing cloth face coverings in
public settings where other social distancing measures are difficult to maintain
(e.g., grocery stores and pharmacies)………”


Detainee Distribution

       Each detainee will be issued one protective mask by facility staff.


Usage

       Detainees can contact their unit staff officer when masks are needed to be replaced
        before the next issue.


Storage

   •    Storage of masks for re‐use by the user will be possible if the mask is not damaged,
        soiled or otherwise unusable.


Protective Mask Donning

       Secure ties or loop at middle of
        head and neck
       Fit snug to face and below chin




Protective Mask Removal and Storage

       Grasp bottom then top ties or
        elastics and remove
       When not in use, store the mask
        In a location that prevents damage
        or getting wet or soiled.




                                                                                        04/17/20
             Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 7 of 12


Uso de Mascarilla Para Detenidos
"El Centro para el Control de Enfermedades recomienda usar cubiertas de tela para la cara en
lugares públicos donde otras medidas de distanciamiento social son difíciles de mantener (por
ejemplo, supermercados y farmacias) ......."

Distribución de detenidos
    A cada Detenido(a) se le proveerá una máscara protectora por el personal de la
      instalación. Cada detenido(a) que llegue a un centro de procesamiento de ICE, recibirá
      una máscara en la entrada.
Uso
   Los detenidos (das) pueden contactar al oficial de personal de su unidad cuando se
    necesiten reemplazar la máscara.
Almacenamiento
   El almacenamiento de máscaras para su reutilización por parte del usuario será posible si
     la máscara no está dañada, sucia ό inutilizable.
Ponerse la máscara protectora
   Asegúrese de que los elásticos estén bien colocados detrás de la oreja
   Asegúrese de que la máscara se ajuste a su cara y debajo de su barbilla
Retiro y almacenamiento de mascarillas protectoras
   Agarre los lazos inferiores y luego los superiores o elásticos y quitar
   Cuando no esté en uso, guarde la máscara en lugar que prevenga el daño, se moje o
      ensucie.
   En un lugar que evite daños, se moje o ensucie

Cómo usar una máscara

                      Úselo con el lado con color hacia                  Asegúrese de que cubra
                      afuera. El lado blanco va hacia                    completamente la nariz y la
                      adentro.                                           boca




                      Asegure los elásticos sobre sus                     Use dos dedos para
                      orejas                                              presionar el metal hacia
                                                                          abajo para ajustarlo a la
                                                                          forma de la nariz.
Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 8 of 12




                   EXHIBIT C
Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 9 of 12
VC Document 404-2 Filed 06/2
 Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 11 of 12




                     EXHIBIT D

[LODGED CONDITIONALLY UNDER SEAL]
 Case 3:20-cv-02731-VC Document 404-2 Filed 06/26/20 Page 12 of 12




                     EXHIBIT E

[LODGED CONDITIONALLY UNDER SEAL]
